[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Motion for summary judgement with agreed statement of facts shall be filed within three weeks. CT Page 3521
Memoranda in opposition shall be filed within three weeks from that date.
Reply to opposition memoranda to be filed within two weeks thereafter.
Dominic Burke, Esquire, is designated as the attorney trial referee who will hear the matter after the motion is decided, if needed.
The case is hereby stricken from the jury list by agreement of parties.
MOTTOLESE, JUDGE